DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 2/24/2021, 3/18/2021, 6/11/2021, 7/8/2021, and 10/13/2021 have been considered by the Examiner.

Claim Objections
Claims 30, 35, 42, and 49 are objected to because of the following informalities:
Claim 30, line 1, “wherein the SCNS includes a inertial” should read “wherein the SCNS includes an inertial”
Claim 35, line 3-4, “and an updated of the relative map;” should read “and an update of the relative map;”
Claim 42, line 1, “A system mountable on vehicle” should read “A system mountable on a vehicle”
Claim 49, line 3, “perform a method of navigation a vehicle” should read “perform a method of navigation for a vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

27-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, line 14, recites the limitation “receiving SCNS data and updating a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 27, line 9, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated. The Examiner notes claims 28-41 are dependent upon claim 27, and thus are rejected as being dependent upon a rejected claim.
Claim 28, line 1, recites the limitation “wherein updating a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 27, line 9, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated.
Claim 40, line 1, recites the limitation “an obstacle”. It is unclear to the Examiner if this obstacle is an obstacle from the recited obstacles in claim 27, line 13, or if this a new or different obstacle being introduced. For purposes of examination, the Examiner interprets this as an obstacle from the previously recited obstacles.
Claim 40, line 1, recites the limitation “a scanning operation”. It is unclear to the Examiner if this scanning operation is the same “a scanning operation” recited in claim 27, line 4, or if this a new or different scanning operation being introduced. For purposes of examination, the Examiner interprets this as the same scanning operation as previously recited.
Claim 40, line 1, recites the limitation “a scanning operation”. It is unclear to the Examiner if this scanning operation is the same “a scanning operation” recited in claim 27, line 4, or if this a new or 
Claim 40, line 2, recites the limitation “a non-traversable cell”. It is unclear to the Examiner if this non-traversable cell is a non-traversable cell from the recited non-traversable cells in claim 27, line 13, or if this a new or different non-traversable cell being introduced. For purposes of examination, the Examiner interprets this as a non-traversable cell from the previously recited non-traversable cells.
Claim 40, line 2-3, recites the limitation “a non-traversable cell”. It is unclear to the Examiner if this non-traversable cell is a non-traversable cell from the recited non-traversable cells in claim 27, line 13, or if this a new or different non-traversable cell being introduced. For purposes of examination, the Examiner interprets this as a non-traversable cell from the previously recited non-traversable cells.
Claim 40, line 3, recites the limitation “an obstacle”. It is unclear to the Examiner if this obstacle is an obstacle from the recited obstacles in claim 27, line 13, or if this a new or different obstacle being introduced. For purposes of examination, the Examiner interprets this as an obstacle from the previously recited obstacles.
Claim 42, line 18, recites the limitation “receive SCNS data and update a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 42, line 13, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated. The Examiner notes claims 43-47 are dependent upon claim 42, and thus are rejected as being dependent upon a rejected claim.
Claim 43, line 1, recites the limitation “wherein updating a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 42, line 13, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated.
48, line 20, recites the limitation “receive SCNS data and update a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 48, line 14, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated. 
Claim 49, line 14, recites the limitation “receiving SCNS data and updating a position of the vehicle”. It is unclear to the Examiner whether this is the same “a position” as recited in claim 49, line 8, or if this is a new or different positon being updated. For purposes of examination, the Examiner interprets this as the same position of the vehicle being updated. 

Claim Rejections - 35 USC § 101
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 26 is directed to a computer program product comprising a computer readable storage medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 27-31, 41-45, and 47-49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barfoot et al. (US. Patent No. 7756615 B2).
Regarding claims 27 and 49:
	Barfoot teaches:
A method of navigating a vehicle (see at least Col. 1, lines 19-22, Col. 3, line 64 to Col. 4, line 3, and Col. 6, lines 47-55, regarding automatic route planning and monitoring for one or more vehicles.)
the vehicle including a scanning device (see Fig. 5 “depicts a method called “scan-matching” and see at least Col. 4, line 56 to Col. 5, line 11, and Col. 12, lines 9-36, regarding a sensor and or scanning/range sensing device.)
and a self-contained navigation system (SCNS) being operatively connected to a computer (see at least Col. 4, line 45 to Col. 5, line 11, regarding a global position and orientation estimation system for passageway environments that can be self-contained. Also, see claims 25 and 42 regarding the same.)
the method comprising: operating the scanning device for repeatedly executing a scanning operation (see Fig. 5 “depicts a method called “scan-matching” and see at least Col. 4, line 56 to Col. 5, line 11, and Col. 12, lines 9-36, regarding a sensor and or scanning/range sensing device. As the means for moving the system throughout the passageway is actually moving the system, 
where each scanning operation includes scanning an area surrounding the vehicle to thereby generate respective scanning output data (see at least Fig. 5 “method called "scan-matching" wherein consecutive rangefinder scans 501 are used to help correct an estimate of the motion of a vehicle 505 in a passageway environment 502” and Fig. 6 “depicts a method called "global map creation" wherein one or more vehicles travel along a path 602 throughout a passageway environment 601 gathering data”. Also, see at least Col. 4, line 56 to Col. 5, line 11, and Col. 12, lines 9-36, regarding a sensor and or scanning/range sensing device gathering data in while moving through a passageway environment.)
operating the computer for generating, based on the scanning output data from multiple scanning operations, a relative map representing at least a part of the area (see abstract and see at least Fig. 6 “a method called "global map creation" wherein one or more vehicles travel along a path 602 throughout a passageway environment 601 gathering data. The data is first processed into a sequence of local sub-maps 603 attached along the estimated vehicle path 604. By matching local sub-maps 607 and using an optimization method, a globally consistent map 608 is produced, which properly represents the passageway environment 601” and see at least Col. 5, lines 60-67, and Col. 12, line 46 to Col. 13, line 51, regarding global map creation and using local maps.)
the relative map having known dimensions and being relative to a position of the vehicle (see at least Col. 6, lines 1-12, and Col. 12, line 61 to Col. 13, line 9, regarding metric maps (i.e., maps where the explicit notion of distance between points is defined) and/or local maps.)
wherein the relative map comprises cells 
each of the cells being classified to a class selected from at least two classes, comprising traversable and non-traversable (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at least claims 13, 52, 77, and 115 regarding a cell being marked occupied due to containing an obstacle. In this case, an obstacle would prevent travel in that cell (i.e. non-traversable).)
and characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance (see at least Col. 11, line 62 to Col. 12, line 4, and Col. 12, line 61 to Col. 13, line 9, regarding “spacing and size of these local maps is a designable parameter and may be influenced by such factors as the typical size of corridors within the passageway environment and the magnitude of the drift error associated with estimating the position and orientation of the system during the data logging step”.)
wherein non-traversable cells correspond to obstacles identified in the scanning output data (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at least claims 13, 52, 77, and 115 regarding a cell being marked occupied due to containing an obstacle. In this case, an obstacle would prevent travel in that cell (i.e. non-traversable).)
receiving SCNS data (see abstract and see at least Col. 4, line 54 to Col. 5, line 11, Col. 7, lines 51-58, and Col. 10, line 60 to Col. 11, line 47, regarding receiving data along a passageway.)
and updating a position of the vehicle relative to the cells based on the SCNS data (see at least Col. 6, lines 13-25, and Col. 12, lines 5-36, regarding correcting and/or improving (i.e. updating) position and orientation measurements with scans relative to previous scans.)
Regarding claim 28:
	Barfoot teaches:
wherein updating a position of the vehicle relative to the cells based on the SCNS data includes updating the position of the vehicle relative to obstacles detected in scanning output data of a previous scanning operation from the multiple scanning operations and not detected in scanning output data of a current scanning operation from the multiple scanning operations, while the obstacle is still located within the scanned area (see at least Col. 4, lines 56-62, and Col. 12, lines 5-36, regarding improving or correcting (i.e. updating) position or orientation from one rangefinder scan to the next and using “laser-corrected odometry”.)
Regarding claim 29:
	Barfoot teaches:
further comprising: generating instructions for controlling the vehicle within the area based on the relative map, to thereby avoid non-traversable cells (see at least Col. 19, line 14 to Col. 20, line 67, regarding route planning for a vehicle which consists of utilizing metric maps, set waypoints for a route, graphical representations, and avoiding collisions between vehicles (i.e. obstacles and/or non-traversable cells).)
Regarding claim 30:
	Barfoot teaches:
wherein the SCNS includes a inertial navigation system (see at least Col. 7, lines 33-40, Col. 9, lines 19-36, Col. 10, lines 31-44, Col. 10, line 61 to Col. 11, line 15, and Col. 17, lines 52-67, regarding a Inertial measurement unit (IMU) with computer processing means and/or odometric sensors for positioning which makes up an inertial navigation system (INS).)
Regarding claim 31:
	Barfoot teaches:
wherein the relative map is generated by accumulating scanning output data from a plurality of scanning operations (see at least Col. 4, line 54 to Col. 5, line 11, Col. 7, lines 51-58, and Col. 
Regarding claim 41:
	Barfoot teaches:
further comprising: generating a graphical representation of the relative map (see at least Col. 8, lines 12-23, Col. 19, lines 20-40, and claims 26, 27, 29-31, and 33 regarding a creation of a directed graph representation of the environment.)
displaying the graphical representation on a display device to thereby enable an operator to control the vehicle while avoiding obstacles based on the graphical representation (see at least Col. 18, lines 33-41, and see claims 26 and 65 regarding a graphical output for displaying the vehicle’s global position and orientation with respect to the global map.)
Regarding claims 42 and 48:
	Barfoot teaches:
A system mountable on vehicle (see at least claims 25 and 42 regarding “means to estimate each vehicle's global position and orientation in said passageway environment is a self-contained and portable unit that can be advantageously mounted on said vehicle located in a passageway environment”.)
the system comprising: a scanning device for scanning an area surrounding the vehicle (see Fig. 5 “depicts a method called “scan-matching” and see at least Col. 4, line 56 to Col. 5, line 11, and Col. 12, lines 9-36, regarding a sensor and or scanning/range sensing device. As the means for moving the system throughout the passageway is actually moving the system, the system is simultaneously logging raw data from sensors which includes scans, which could be continuous.)
to thereby provide scanning output data providing information about distances between objects in the area and the vehicle in a multiplicity of directions (see at least Fig. 5 “consecutive 
a self-contained navigation system (SCNS) for providing data indicative of a current position of the vehicle relative to a previous position (see at least Col. 4, line 45 to Col. 5, line 11, regarding a global position and orientation estimation system for passageway environments that can be self-contained. Also, see claims 25 and 42 regarding the same. Also, see abstract and see at least Col. 4, line 54 to Col. 5, line 11, Col. 7, lines 51-58, and Col. 10, line 60 to Col. 11, line 47, regarding receiving position and orientation data along a passageway. Lastly, see at least Col. 6, lines 13-25, and Col. 12, lines 5-36, regarding correcting and/or improving (i.e. updating) position and orientation measurements with scans relative to previous scans.)
and at least one processor (see at least Col. 4, line 7 to Col. 5, line 45, regarding a microprocessor.)
wherein the scanning device is operable to repeatedly execute a scanning operation (see at least Col. 4, line 45 to Col. 5, line 11, regarding a global position and orientation estimation system which scans data for passageway environments which is used repeatedly.)
where each scanning operation includes scanning an area surrounding the vehicle, to thereby generate respective scanning output data (see Fig. 5 “depicts a method called “scan-matching” and see at least Col. 4, line 56 to Col. 5, line 11, and Col. 12, lines 9-36, regarding a sensor and or scanning/range sensing device. As the means for moving the system throughout the passageway is actually moving the system, the system is simultaneously logging raw data from sensors which includes scans, which could be continuous. Also, see at least Col. 10, line 61 to Col. 11, line 15, regarding generating a collection of ranges around a vehicle.)
wherein the at least one processor is configured to: generate, based on the scanning output data from multiple scanning operations, a map representing at least a part of the area (see 
the map having known dimensions and being relative to a position of the vehicle (see at least Col. 6, lines 1-12, and Col. 12, line 61 to Col. 13, line 9, regarding metric maps (i.e., maps where the explicit notion of distance between points is defined) and/or local maps.)
wherein the map comprises cell (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells.)
each cell is classified to a class selected from a group consisting of traversable and non-traversable (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at least claims 13, 52, 77, and 115 regarding a cell being marked occupied due to containing an obstacle. In this case, an obstacle would prevent travel in that cell (i.e. non-traversable).)
and characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance 
wherein non-traversable cells correspond to obstacles identified in the scanning output data (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at least claims 13, 52, 77, and 115 regarding a cell being marked occupied due to containing an obstacle. In this case, an obstacle would prevent travel in that cell (i.e. non-traversable).)
receive SCNS data (see abstract and see at least Col. 4, line 54 to Col. 5, line 11, Col. 7, lines 51-58, and Col. 10, line 60 to Col. 11, line 47, regarding receiving data along a passageway.)
update a position of the vehicle relative to the cells based on the SCNS data (see at least Col. 6, lines 13-25, and Col. 12, lines 5-36, regarding correcting and/or improving (i.e. updating) position and orientation measurements with scans relative to previous scans.)
Regarding claim 43:
	Barfoot teaches:
wherein updating a position of the vehicle relative to the cells based on the SCNS data includes updating the position of the vehicle relative to obstacles detected in scanning output data of a previous scanning operation from the multiple scanning operations and not detected in scanning output data of a current scanning operation from the multiple scanning operations, while the obstacle is still located within the scanned area (see at least Col. 4, lines 56-62, and Col. 12, lines 5-36, regarding improving or correcting (i.e. updating) position or orientation from one rangefinder scan to the next and using “laser-corrected odometry”.)
Regarding claim 44:
	Barfoot teaches:
wherein the at least one processor is configured to generate instructions for controlling the vehicle within the area based on the relative map, to thereby avoid non-traversable cells (see at least Col. 19, line 14 to Col. 20, line 67, regarding route planning for a vehicle which consists of 
Regarding claim 45:
	Barfoot teaches:
wherein the at least one processor is further configured to: align between a global map comprising a global path leading to a destination and the relative map thereby providing a combined map leading to the destination that comprises a global path which has been updated based on the relative map (see at least Col. 14, lines 48-64, and Col. 14, line 65 to Col. 15, line 6, regarding aligning and combining the local and global map for the global map consistency and determines the best values for the constraints.)
Regarding claim 47:
	Barfoot teaches:
wherein the vehicle is any one of: unmanned ground vehicle; manned ground vehicle; unmanned aerial vehicle; manned aerial vehicle (see at least Col. 21, line 66 to Col. 22, line 9, regarding vehicles in a passageway environment which could include manually driven vehicles, tele-operated vehicles, or autonomous vehicles (i.e. unmanned ground vehicle or manned ground vehicle).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 32-35, 40, and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US. Patent No. 7756615 B2) in view of Whittaker et al. (US. Pub. No. 20080059015 A1).
Regarding claim 32:
Barfoot does not explicitly teach wherein the relative map is generated by accumulating scanning output data in an advancement direction of the vehicle as the vehicle advances into the area and omitting from the relative map representation of areas in an opposite direction.
	Whittaker teaches:
wherein the relative map is generated by accumulating scanning output data in an advancement direction of the vehicle as the vehicle advances into the area 
and omitting from the relative map representation of areas in an opposite direction (see at least section [0043], Fig. 2 “fields of view for sensors”, and Fig. 9 “path-centric map” which portrays multiple sensors (which could include a scanner) observing the terrain in front of the robot (i.e. advancement direction) and not the reverse direction (i.e. behind the vehicle). It would be obvious to not monitor an area that was already passed by the vehicle to one of ordinary skill in the art due to the area already being passed.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Whittaker et al. wherein the relative map is generated by accumulating scanning output data in an advancement direction of the vehicle as the vehicle advances into the area and omitting from the relative map representation of areas in an opposite direction as both systems are directed to autonomous navigation system of a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the relative map is generated by accumulating scanning output data in an advancement direction of the vehicle as the vehicle advances into the area and omitting from the relative map representation of areas in an opposite direction and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.
Regarding claim 33:
Barfoot does not explicitly teach further comprising, navigating the vehicle along a global path leading to a target destination and updating the path based on the relative map in order to avoid obstacles.
	Whittaker teaches:
further comprising, navigating the vehicle along a global path leading to a target destination (see at least section [0071] regarding navigation  and trajectory planning to find an optimal path to a goal point.)
and updating the path based on the relative map in order to avoid obstacles (see at least section [0070] regarding adjusting the pre-planned path based on the map to avoid obstacles.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Whittaker et al. further comprising, navigating the vehicle along a global path leading to a target destination and updating the path based on the relative map in order to avoid obstacles as both systems are directed to autonomous navigation system of a vehicle and one of ordinary skill in the art would have recognized the established function of having further comprise, navigating the vehicle along a global path leading to a target destination and updating the path based on the relative map in order to avoid obstacles and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.
Regarding claim 34:
	Barfoot teaches:
further comprising, aligning between a global map comprising the global path leading to the destination and the relative map thereby providing a combined map leading to the destination that comprises a global path which has been updated based on the relative map (see at least Col. 14, lines 48-64, and Col. 14, line 65 to Col. 15, line 6, regarding aligning and combining the local and global map for the global map consistency and determines the best values for the constraints.)
Regarding claim 35:
Barfoot teaches:
wherein aligning between the global map and the relative map comprises: using time tags for temporally aligning between an update of the global map and an updated of the relative map (see at least Col. 12, lines 5-44, Col. 14, line 48 to Col. 15, line 6, regarding maintaining a map where the latest rangefinder scan (I.e. updated relative map at the location of the vehicle) is used to update and maintain the map. The data log having a time step to track when and where the scan happened.)
and spatially aligning between the global map and the relative map by matching between the position of the vehicle in the global map and the position of the vehicle in the relative map (see at least Col. 12, lines 5-44, Col. 14, line 48 to Col. 15, line 6, regarding maintaining a map where the latest rangefinder scan (I.e. updated relative map at the location of the vehicle) is used to update and maintain the map. The data log having a time step to track when and where the scan happened.)
Regarding claim 40:
	Barfoot teaches:
wherein an obstacle detected during a scanning operation is indicated on the relative map as a non-traversable cell (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at least claims 13, 52, 77, and 115 regarding a cell being marked occupied due to containing an obstacle. In this case, an obstacle would prevent travel in that cell (i.e. non-traversable).)
and wherein a non-traversable cell representing an obstacle that is detected in a scan and is not detected in at least one subsequent scans, is indicated on the relative map as non-traversable, for at least, one further map update (see at least Col. 12, line 61 to Col. 13, line 9, regarding the local maps being comprised of cells that are marked either occupied or not occupied. Also, see at 
Regarding claim 46:
	Barfoot teaches:
Computer vision (see at least Fig. 8 “remote monitoring station 807 where it is displayed on a rendering of said globally consistent map 801 and vehicle path 803”)
Barfoot does not explicitly teach wherein navigation along the global path is executed using one or more: GPS.
	Whittaker teaches:
wherein navigation along the global path is executed using one or more: GPS (see at least sections [0026] and [0038] regarding use of GPS coordinates for waypoints and information regarding location of the robot is preferably obtained from a GPS.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Whittaker et al. wherein navigation along the global path is executed using one or more: GPS as both systems are directed to autonomous navigation system of a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein navigation along the global path is executed using one or more: GPS and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US. Patent No. 7756615 B2) in view of Hilbrandie et al. (EP 2203718 B1).
Regarding claim 36:
Barfoot does not explicitly teach wherein the predefined distance is selected to exceed a maximal distance expected to be travelled by the vehicle between consecutive updates of the relative map.
	Hilbrandie teaches:
wherein the predefined distance is selected to exceed a maximal distance expected to be travelled by the vehicle between consecutive updates of the relative map (see at least sections [0064] and [0081] regarding a predetermined distance and fixes to a map. Also, this is a design choice for the predetermined distance and it would be obvious for one of ordinary skill in the art to have choice for a predetermined distance.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Hilbrandie et al. wherein the predefined distance is selected to exceed a maximal distance expected to be travelled by the vehicle between consecutive updates of the relative map as both systems are directed to navigation devices and one of ordinary skill in the art would have recognized the established function of having wherein the predefined distance is selected to exceed a maximal distance expected to be travelled by the vehicle between consecutive updates of the relative map and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US. Patent No. 7756615 B2) in view of Sung et al. (KR 101772977 B1).
Regarding claim 37:
wherein the predefined distance is equal to one of: a dimension of the area represented by the relative map; half of a dimension of the part of the area represented by the relative map; or a diagonal connecting opposite vertexes of the relative map.
	Sung teaches:
wherein the predefined distance is equal to one of: a dimension of the area represented by the relative map; half of a dimension of the part of the area represented by the relative map; or a diagonal connecting opposite vertexes of the relative map (see at least pages 4-5 and 8 regarding a predetermined distance and/or area for a map of a predetermined size.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Sung et al. wherein the predefined distance is equal to one of: a dimension of the area represented by the relative map; half of a dimension of the part of the area represented by the relative map; or a diagonal connecting opposite vertexes of the relative map as both systems are directed to a robot or vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the predefined distance is equal to one of: a dimension of the area represented by the relative map; half of a dimension of the part of the area represented by the relative map; or a diagonal connecting opposite vertexes of the relative map and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US. Patent No. 7756615 B2) in view of Shao et al. (WO 2018176472 A1) in further view of Sinn (DE 19904097 B4).
Regarding claim 38:
wherein the predefined distance is determined in accordance with a relation between an update rate of the relative map.
	Shao teaches:
wherein the predefined distance is determined in accordance with a relation between an update rate of the relative map (see at least pages 14 regarding a “target scanning strategy for scanning an area around the vehicle, thereby scanning the area around the vehicle using the target scanning strategy, that is, scanning the area around the vehicle using scanning parameters corresponding to the target scanning strategy.” One of these parameters can include scanning frequency. For each scan, the map could be updated which in this case could determine the predetermined distance monitored.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Shao wherein the predefined distance is determined in accordance with a relation between an update rate of the relative map as both systems are directed to a scanning device and method for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the predefined distance is determined in accordance with a relation between an update rate of the relative map and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al.
The combination of Barfoot and Shao does not explicitly teach a maximal or expected velocity of the vehicle.
Sinn teaches:
and a maximal or expected velocity of the vehicle 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. as modified by Shao et al. by the system of Sinn a maximal or expected velocity of the vehicle as both systems are directed to vehicle systems and one of ordinary skill in the art would have recognized the established function of having a maximal or expected velocity of the vehicle and predictably would have applied it to improve the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. as modified by Shao et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US. Patent No. 7756615 B2) in view of Sagoo (CN 110567884 A).
Regarding claim 39:
Barfoot does not explicitly teach wherein dimensions of the area are determined in accordance with a scanning distance of the scanning device.
	Sagoo teaches:
wherein dimensions of the area are determined in accordance with a scanning distance of the scanning device (see at least pg. 3 regarding a control unit and distance value which may be determined based on one or more scanning distances.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and methods for globally localizing and navigating an autonomous vehicle of Barfoot et al. by the system of Sagoo wherein dimensions of the area are determined in accordance with a scanning distance of the scanning device as both systems are directed to a scanning device and one of ordinary skill in the art would have recognized the established function of having wherein dimensions of the area are determined in accordance with .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stentz et al. (US Patent No. 7272474 B1) is pertinent because it is a method which involves estimating a terrain map.
Grewe et al. (WO 2016165704 A2) is pertinent because it is a control device for a vehicle having a number, i.e. one or more, driver assistance systems, comprising: a computing unit designed to calculate an occupancy grid for the surroundings of the vehicle from sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.L.K/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666